DETAILED ACTION

This Office action is responsive to the following communication:  Application filed on 10 May 2021.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2021 is being considered by the examiner.

Drawings
The drawings were received on 10 May 2021.  These drawings are accepted.


Claim Objections
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are objected to because of the following informalities:  the instant claims misspell the term “unstructured.”  Appropriate correction is required.
Claims 5, 12, and 19 are objected to because of the following informalities:  the instant claims misspell the term “Notation.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al, USPGPUB No. 2019/0095868, filed on 28 September 2017, and published on 28 March 2019.
As per independent claims 1, 8, and 15, Zhang teaches:
A computing system comprising:
a memory configured to store unstructed text of a plurality of web postings {See Zhang, [0047], wherein this reads over “User posts typically comprise unstructured free-form text 104, but may include other items, for example, media attachments, including pictures, videos, sound clips, etc.”}; and
a processor configured to read a first string of unstructured text of a first web posting and a second string of unstructured text of a second web posting, wherein the first and second strings each comprise different types of attributes therein {See Zhang, [0047], wherein this reads over “Once the machine learning model has identified the unstructured free-form text 104 entered by the user in post 102 as a description of a job opening, the social networking service may display query interface 106 which queries the user as to whether they would prefer to publish the posting as a structured job post, or leave the unstructured free-form text 104 as originally entered by the user.”},
transform the first and second strings of unstructured text into two structured display objects which each comprise a common normalized list of fields for attribute types and respective attribute values stored within the common normalized list of fields that are obtained from the first and second strings of unstructured text {See Zhang, [0050], wherein this reads over “The values initially presented to the user may be extracted directly from unstructured free-form text 104 entered in the user's original posting 102. The social networking service may utilize a keyword search or a trained machine learning model to extract values 118 and recognize them as being associated with various parameters 116. Note that not all of the structured parameters 116 may contain values 118. The service, when parsing the unstructured free-form text 104 in the user's posting may not have been able to identify a value 118 for each of parameters 116. In addition, some values 118 may have been misidentified as pertaining to a particular parameter 116. As such, the user, using structured job listing interface 114, has an opportunity to edit the value 118 for each parameter 116, and to fill in values 118 for parameters 116 for which values 118 were not able to be identified from the unstructured free-form text 104 appearing in the user's posting. Structured job posting interface 114 may also include a description box 117 in which the user may enter free-form text describing particulars of the job opening not adequately described by the values 118 associated with structured parameters 116.”}, and
display the two structured display objects via a display device {See Zhang, [0052], wherein this reads over “FIG. 1D depicts an exemplary interface 100 displaying a user post containing text from which it may be deduced that the user is a job seeker.”}.
As per dependent claims 2, 9, and 16, Zhang teaches:
The computing system of claim 1, wherein the processor is configured to display names of the attribute types next to the common normalized list of fields {See Zhang, Figure 1C}.
As per dependent claims 3, 10, and 17, Zhang teaches:
The computing system of claim 1, wherein the processor is configured to identify an attribute value from among the respective attribute values of the first web posting via execution of a machine learning model on the first string of unstructed text {See Zhang, [0046], wherein this reads over “The description of the job opening shown in FIG. 1A may be identified by the social networking service as a job description using a machine learning model which has been trained using various features or via a keyword search”}.
As per dependent claims 4, 11, and 18, Zhang teaches:
The computing system of claim 3, wherein the machine learning model is configured to infer the attribute value based on one or more other attribute values that are recited in the first string of unstructured text {See Zhang, [0047], wherein this reads over “Once the machine learning model has identified the unstructured free-form text 104 entered by the user in post 102 as a description of a job opening, the social networking service may display query interface 106 which queries the user as to whether they would prefer to publish the posting as a structured job post, or leave the unstructured free-form text 104 as originally entered by the user.”}.
As per dependent claims 7 and 14, Zhang teaches:
The computing system of claim 1, wherein the processor is further configured to convert the two structured display objects into two normalized web postings and display the two normalized web postings via a website {See Zhang, [0052], wherein this reads over “FIG. 1D depicts an exemplary interface 100 displaying a user post containing text from which it may be deduced that the user is a job seeker.”}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Lawless et al, USPGPUB No. 2014/0372861, filed on 13 June 2014, and published on 18 December 2014.
As per dependent claims 5, 12, and 19, Zhang, in combination with Lawless, discloses:
The computing system of claim 1, wherein the processor is further configured to store content of the respective attribute values of the two structed display objects in a first and second JavaScript Object Notiation (JSON) object and a second JSON object, respectively {See Lawless, [0043], wherein this reads over “This can be done with a JSON response containing triplets of the form: {field type, attribute identifier (name or id), value} for each identified form field”}.
Zhang fails to disclose the claimed features directed to a JSON object.  Lawless is directed to the invention of a system for operating a browser plug-in.  Specifically, Lawless discloses the use of JSON within the system wherein “a JSON response containing triplets of the form: {field type, attribute identifier (name or id), value} for each identified form field.”  See Lawless, [0043].  Wherein Lawless discloses the use of JSON in providing specific identifier and field type parameters, it would have been obvious to one of ordinary skill in the art to improve the prior art of Zhang with that of Lawless for the predictable result of a system wherein the attributes of Zhang may be further processed and stored utilizing the JSON features of Lawless.
As per dependent claims 6 and 13, Zhang, in combination with Lawless, discloses:
The computing system of claim 5, wherein the processor is further configured to determine identifiers of the first and second web postings and store the identifiers of the first and second web postings in the first and second JSON objects, respectively {See Lawless, [0043], wherein this reads over “This can be done with a JSON response containing triplets of the form: {field type, attribute identifier (name or id), value} for each identified form field”}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/